DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 29-32, 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose mechanical limitations of an elastic metal wire; a wire; a fixed sleeve, the fixed sleeve fixing the wire on the elastic metal wire; and a protective sleeve being formed, by injection molding, on periphery of the elastic metal wire, the wire, the fixed sleeve, the first plug end, and the second plug end.
Claims 34, 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose mechanical limitations of an inserting portion being at least partially inserted into the first socket and abutting against an outer side surface of the stopping block; and two elastic hooks being arranged on a side of the inserting portion facing inside of the core housing, wherein: the two elastic hooks are brought together under action of external thrust and the stopping block, and after passing through the stopping block, the two elastic hooks are elastically restored to be stuck on an inner surface of the stopping block to realize the fixation of the core housing and the first plug end.

Claims 38-40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose that the driver axis and the contact surface normal axis are not aligned and make an acute angle. 
Claims 41-45 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose two magnetic circuit producing two different magnetic fields for a non-ear-canal-blocking sound producing mechanism. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-28, 33, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20090185699) and further in view of Ozawa (20190104352).
	Regarding claim 26, 37, Kim discloses a sound apparatus, comprising: an ear hook (Fig 5, extension part 23) including a first plug end and a second plug end, the ear hook being configured to surround a user's ear; a core housing (Fig 5, housing of speaker 30) for accommodating an earphone core, the core housing being fixed to the first plug end and being located at the auricle of the user’s ear, without blocking or covering the ear canal of the user’s ear; and a circuit housing (Fig 5, headband part 10) for accommodating a battery (Paragraph 0066 discloses “this battery is put in the head band part(10) with charging jack.”), the circuit housing being fixed to the second plug end, the battery obviously driving the earphone core to vibrate to generate sound.        Moreover, Kim discloses that a housing panel of the core housing and the earphone core are in a transmission connection, and all or part of the housing panel is used to contact or abut a user's body to conduct a sound generated by the vibration of the earphone core (Abstract discloses a bone conduction device obviously contacting the user on their skin externally).
	However, Kim does not specifically disclose that the speaker is a loud speaker.
Ozawa discloses a loudspeaker with a headband not covering a user’s ear (Fig 6, air conduction speaker 302).
	Since both Kim and Ozawa disclose a non-ear canal- Blocking audio systems it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the loudspeaker of Ozawa in the teachings by Kim. The motivation for this would have been providing better sound quality in various frequency ranges to enhance user’s experience.
	 Regarding claim 27 and 28, Kim and Ozawa disclose the limitations of claim 26. The combination further discloses outlets at specific positions of the core housing to form two sets of dual sound sources, a first set of the dual sound sources being used to generate low frequency sounds, a second set of the dual sound sources being used to generate high frequency sounds (Paragraph 0057 and 0058 discloses “the vibration speaker 301 cannot reproduce high range components with high sound quality. Moreover, the bone conduction sound 312 has a feature that the high frequency components attenuate when propagating soft tissue with low eigenfrequency, such as cartilage and muscle. For these reasons, it can be said that the high frequency components are difficult to be regenerated as the bone conduction sounds.” And “Thereupon, the sound reproducing apparatus 100 according to the present embodiment is configured as a hybrid type in combination with the air conduction speaker 302 in order to interpolate the high range components which are difficult or impossible to be reproduced by the vibration speaker 301.”). 
Since both Kim and Ozawa disclose a non-ear canal- Blocking audio systems it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the loudspeaker of Ozawa in the teachings by Kim. The motivation for this would have been providing better sound quality in various frequency ranges to enhance user’s experience. It would be obvious to an ordinary skilled in the art that through various frequency ranges certain components of the sounds being reproduced will be in opposite phases.
	Regarding claim 33, Kim and Ozawa disclose the limitations of claim 26. However, the combination does not specifically disclose that the core housing is arranged with a first socket connecting with an outer end surface of the core housing, a stopping block is arranged on an inner sidewall of the first socket, and the first socket is connected to the first plug end.
	As seen in fig 5 the hook and the housing are connected. Examiner takes official notice that a socket connections with stop walls, to prevent over insertion, are well known and widely used in the art before the effective filling date of the claimed invention and it would have been obvious to one of ordinary skilled in the art to utilize such attachment mechanism instead of the connection method disclosed by the combination as a matter of design preference to achieve the same predictable outcome of connecting the parts of the apparatus disclosed by the combination.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652